MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D), this                           Aug 14 2015, 6:04 am
Memorandum Decision shall not be regarded as
precedent or cited before any court except for the
purpose of establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Cynthia Phillips Smith                                    Gregory F. Zoeller
Law Office of Cynthia P. Smith                            Attorney General of Indiana
Lafayette, Indiana
                                                          Robert J. Henke
                                                          Abigail R. Recker
                                                          Deputy Attorneys General
                                                          Indianapolis, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Termination                          August 14, 2015
of the Parent-Child Relationship                          Court of Appeals Case No.
of: B.C.M. (Minor Child),                                 79A02-1412-JT-895
        and                                               Appeal from the Tippecanoe
                                                          Superior Court
C.J.C.M. (Mother),
                                                          The Honorable Thomas K.
Appellant-Respondent,                                     Milligan, Senior Judge
                                                          Trial Court Cause No.
        v.
                                                          79D03-1407-JT-31

The Indiana Department of Child
Services,
Appellee-Petitioner.




Brown, Judge.


Court of Appeals of Indiana | Memorandum Decision 79A02-1412-JT-895 | August 14, 2015        Page 1 of 16
[1]   C.J.C.M. (“Mother”) appeals the involuntary termination of her parental rights

      with respect to B.C.M. (“Child”). Mother raises one issue, which we revise and

      restate as whether the evidence is sufficient to support the termination of her

      parental rights. We affirm.


                                        Facts and Procedural History

[2]   On October 5, 2013, Tippecanoe County Department of Child Services

      (“DCS”) received a report alleging Child, who was six months old at the time,

      was being neglected by Mother. Specifically, the report alleged that on that day

      police officers responded to a disturbance at a home in Lafayette, Indiana, and

      Mother, who was twenty years old at the time, was found to be intoxicated.

      Mother later admitted to drinking and using marijuana on that date. 1 Mother

      was alleged to have started an altercation with the sister of B.F., who is Child’s

      father (“Father”),2 in which Child was present, and when law enforcement

      attempted to stop the fight Mother was uncooperative with the officers and

      assaulted one of them. Based on this report, a family case manager visited

      Mother on October 10, 2013 and filed an intake officer’s report. The intake

      officer’s report indicated that Mother refused to take a drug screen without a

      court order, she would not provide details about her involvement in a fight at




      1
       The DCS intake officer’s report states that the home was that of Mother. Testimony at the termination
      hearing indicated that the altercation occurred at the home of the sister of B.F., who is Child’s father.
      2
        The court also terminated the parental rights of Father, referred to in the order as “Alleged Father.”
      Appellant’s Appendix at 13. Father, however, does not participate in this appeal. We therefore limit our
      recitation of the facts to those pertinent solely to Mother’s appeal.

      Court of Appeals of Indiana | Memorandum Decision 79A02-1412-JT-895 | August 14, 2015            Page 2 of 16
      the residence, she would not allow family case managers to make unannounced

      visits without a court order, and that she had been arrested on August 16, 2013

      for public intoxication and minor consumption, for which law enforcement had

      been contacted initially due to a fight involving Mother and an employee at

      “Filly’s.” DCS Exhibit A at 1. The intake officer’s report also noted that

      Father was present at the home and that he denied knowing of Mother’s

      involvement in the fight or that a fight had occurred.


[3]   On October 21, 2013, DCS filed a petition alleging that Child was a Child In

      Need of Services (“CHINS”), and on December 11, 2013, Child was

      adjudicated a CHINS. That same day, the court issued a dispositional order in

      which it ordered that Child be made a ward of the State and be placed in foster

      care with his current foster placement. The court ordered Mother to participate

      in services, treatment, and/or supervision including random drug and alcohol

      screens, a drug and alcohol assessment, a parenting assessment, an anger

      management assessment, a psychological evaluation, to follow all

      recommendations from the assessments and evaluation, home based case

      management, and visitation.


[4]   On September 11, 2014, DCS filed a petition to terminate Mother’s parental

      rights to Child. On December 1, 2014, the court held a termination hearing at

      which both Mother and Father initially failed to appear but were represented by




      Court of Appeals of Indiana | Memorandum Decision 79A02-1412-JT-895 | August 14, 2015   Page 3 of 16
      counsel.3 At the hearing Kathleen Carmosin, who oversaw the case as a family

      case manager (“FCM”), testified that shortly after the altercation on October 5,

      2013, Mother “fled to Indianapolis” without taking any clothes for Child or

      having any way of providing for Child’s basic needs. Transcript at 9. She

      testified that after attempts to locate Mother were unsuccessful, Mother

      eventually returned and Child was removed on October 21, 2013. She

      indicated that she first became aware of Mother because she had been the FCM

      who oversaw a CHINS case of Mother’s mother, in which Mother’s two

      brothers had been adjudicated CHINS, and in addition she had been involved

      with a previous CHINS case involving another child of Mother which ended in

      a voluntary termination of Mother’s parental rights to that child in February

      2011.


[5]   FCM Carmosin testified that Mother completed a psychological evaluation,

      and that Mother was recommended for individual outpatient therapy for

      substance abuse, individual therapy, and medication services. She testified that

      Mother’s attendance at individual therapy was “[n]on-existent,” noting that she

      participated in two or three sessions at her home in Lafayette, that soon after

      Mother moved to Kokomo, and that, although she was referred to services in

      Kokomo, she did not participate in those services. Id. at 12. FCM Carmosin

      indicated that Mother did not participate in medication management, that



      3
        The record reflects at some point during the presentation of the first witness, Kathleen Carmosin, Mother
      arrived in court, wherein page 16 of the Transcript reveals that Mother spoke out of turn during Carmosin’s
      testimony.

      Court of Appeals of Indiana | Memorandum Decision 79A02-1412-JT-895 | August 14, 2015           Page 4 of 16
      Mother was referred to Child and Family Partners, and that she participated

      sporadically throughout the course of the case until approximately March 2014

      when she began avoiding services and not participating any longer. She

      indicated that during the pendency of the case Mother was able to have stable

      housing for only “about three months” and that the longest stretch Mother had

      been employed was “probably four to six or four to eight weeks,” in which she

      was employed “dancing at strip clubs.” Id. at 13-14. FCM Carmosin testified

      that Mother was not able to accomplish any of her case management goals,

      including obtaining stable housing, employment, and parenting and other

      independent living skills, due to lack of participation and desertion.


[6]   FCM Carmosin further stated that, in March 2014, Mother told her home based

      case manager that she was going to Chicago with a couple of other women to

      dance to earn extra money, that she told her McDonald’s employer “that she

      was going to have a procedure done,” and that she called FCM Carmosin “to

      indicate that she had been kidnapped by two African-American males and

      taken to Illinois.” Id. at 15. She stated that between March and August of 2014

      she had no more than five conversations with Mother and that Mother was not

      participating in any services during that time. She indicated that when she left

      the case in August 2014 she did not think Mother had made sufficient progress

      in services that would alleviate Child’s need for removal because “[a]t that time

      [M]other had just shown back up from being – per her report in Illinois, she had

      got – kind of lost her housing; I do not believe she had employment if she had

      been in Illinois and she had lost her employment with McDonalds at that time


      Court of Appeals of Indiana | Memorandum Decision 79A02-1412-JT-895 | August 14, 2015   Page 5 of 16
      so no means to support herself or [Child].” Id. at 23. She also noted that in

      mid-July of 2014 she and the CASA visited Mother, and Mother refused a drug

      screen.


[7]   On cross-examination, FCM Carmosin testified that Mother’s visitations with

      Child were suspended in April 2014 after she had left for Chicago and reported

      being kidnapped. She testified that Mother tested positive for drugs on April

      12, 2014, and that she did not believe Mother submitted to a drug test after that.


[8]   FCM Sarah Atchison, who took over for FCM Carmosin on the case, testified

      that she had reviewed the entire DCS case file prior to taking over and that

      during her time as FCM Mother had not participated in any services. She

      indicated that Mother’s visitation had been suspended, that at one point Mother

      called and asked for visitation, and that she explained that the court would have

      to change its visitation order in order to grant Mother visitation. She testified

      that she did not know where Mother was residing and that, to her

      understanding, Mother had not been employed during her time on the case.

      She did not believe that Mother was participating in mental health treatment

      through DCS or otherwise. She testified that she did not believe the conditions

      leading to removal had been remedied and would be a threat to Child’s well-

      being because neither parent had “adequately addressed the safety issues that

      led to DCS involvement and there’s concerns regarding the understanding of

      the medical condition and supervision, and stability overall.” Id. at 97. She

      testified that termination was in Child’s best interest due to both parents’ “lack

      of progress; they have been inconsistent with services, not able to provide stable

      Court of Appeals of Indiana | Memorandum Decision 79A02-1412-JT-895 | August 14, 2015   Page 6 of 16
       housing or to meet [Child’s] basic needs throughout the case. . . . There’s an

       instability and safety issues that are still present.” Id. FCM Atchison noted that

       Child had been placed in foster care with his siblings and was doing very well in

       that placement. She noted that DCS had a post-termination plan of adoption

       by the foster parents.


[9]    Mary Hood, who was the CASA appointed to the case on October 31, 2013,

       testified that at the beginning Mother visited with Child and “was very

       appropriate,” but that Mother stopped visiting in April 2014 after the court

       ordered visitation ceased “until she had some mental issues addressed.” Id. at

       107-109. She indicated that Mother stopped communicating with her soon

       after visitation was ordered stopped, and after that she saw Mother only once

       when she and FCM Carmosin visited Mother at the Tippecanoe County Jail in

       July 2014. CASA Hood testified that at the Jail, she told Mother to “get her life

       back together” and to start services again in order to begin visitation, but was

       met with resistance from Mother. Id. at 111. She testified that she believed

       reunification with Mother posed a threat to Child because she did not “think

       the stability is there. I think . . . the parenting skills still need to be addressed.”

       Id. at 118. She stated that it was in Child’s best interest that Mother’s parental

       rights be terminated for the same reasons. She also testified that she agreed

       with DCS’s plan of adoption by foster parents.


[10]   Mother was called as a witness, and she stated that she had been “diagnosed

       with borderline personality disorder,” as well as other mental illnesses, and that

       she knew she needed medicine but did not have money for it. Id. at 124.

       Court of Appeals of Indiana | Memorandum Decision 79A02-1412-JT-895 | August 14, 2015   Page 7 of 16
       Although she spoke to the court at length, she did not indicate whether she had

       procured stable housing or employment.


[11]   On December 5, 2014, the court issued its order terminating Mother’s parental

       rights to Child (the “Termination Order”).


                                                    Discussion

[12]   The issue is whether the evidence is sufficient to support the termination of

       Mother’s parental rights. When reviewing the termination of parental rights,

       we will not reweigh the evidence or judge the credibility of the witnesses. Bester

       v. Lake Cnty. Office of Family & Children, 839 N.E.2d 143, 147 (Ind. 2005).

       Instead, we consider only the evidence and reasonable inferences that are most

       favorable to the judgment. Id. When reviewing findings of fact and

       conclusions thereon in a case involving a termination of parental rights, we

       apply a two-tiered standard of review. Id. First, we determine whether the

       evidence supports the findings, and second whether the findings support the

       judgment. Id. We will set aside the trial court’s judgment only if it is clearly

       erroneous. Id. A judgment is clearly erroneous if the findings do not support

       the trial court’s conclusions or the conclusions do not support the judgment. Id.


[13]   This court has long had a highly deferential standard of review in cases

       concerning the termination of parental rights. In re K.S., 750 N.E.2d 832, 836

       (Ind. Ct. App. 2001). The purpose of terminating parental rights is not to

       punish the parents, but to protect their children. Id. A trial court need not wait

       until a child is irreversibly harmed before terminating the parent-child

       Court of Appeals of Indiana | Memorandum Decision 79A02-1412-JT-895 | August 14, 2015   Page 8 of 16
       relationship. McBride v. Monroe Cnty. Office of Family & Children, 798 N.E.2d
185, 203 (Ind. Ct. App. 2003).


[14]   In order to terminate a parent-child relationship, DCS is required to allege and

       prove, among other things:

               (B) that one (1) of the following is true:
                        (i) There is a reasonable probability that the conditions that
                        resulted in the child’s removal or the reasons for placement
                        outside the home of the parents will not be remedied.
                        (ii) There is a reasonable probability that the continuation of the
                        parent-child relationship poses a threat to the well-being of the
                        child.
                                                     *****
               (C) that termination is in the best interests of the child . . . .


       Ind. Code § 31-35-2-4(b)(2). The State’s burden of proof for establishing these

       allegations in termination cases “is one of ‘clear and convincing evidence.’” In

       re G.Y., 904 N.E.2d 1257, 1260-1261 (Ind. 2009) (quoting Ind. Code § 31-37-14-

       2), reh’g denied. If the court finds that the allegations in a petition described in

       Ind. Code § 31-35-2-4 are true, the court shall terminate the parent-child

       relationship. See Ind. Code § 31-35-2-8(a).


       A. Remedy of Conditions


[15]   We note that the involuntary termination statute is written in the disjunctive

       and requires proof of only one of the circumstances listed in Ind. Code § 31-35-

       2-4(b)(2)(B). Because we find it to be dispositive under the facts of this case, we

       limit our review to whether DCS established that there was a reasonable
       Court of Appeals of Indiana | Memorandum Decision 79A02-1412-JT-895 | August 14, 2015   Page 9 of 16
       probability that the conditions resulting in the removal or reasons for placement

       of the Child outside the home will not be remedied. See Ind. Code § 31-35-2-

       4(b)(2)(B)(i).


[16]   In making such a determination, the court must judge a parent’s fitness to care

       for his or her child at the time of the termination hearing, taking into

       consideration evidence of changed conditions. In re N.Q., 996 N.E.2d 385, 392

       (Ind. Ct. App. 2013). Due to the permanent effect of termination, the trial court

       also must evaluate the parent’s habitual patterns of conduct to determine the

       probability of future neglect or deprivation of the child. Id. The statute does

       not simply focus on the initial basis for a child’s removal for purposes of

       determining whether a parent’s rights should be terminated, but also those bases

       resulting in the continued placement outside the home. Id. A court may

       properly consider evidence of a parent’s prior criminal history, drug and alcohol

       abuse, history of neglect, failure to provide support, and lack of adequate

       housing and employment. Id. A trial court can reasonably consider the

       services offered by DCS to the parent and the parent’s response to those

       services. Id. Further, where there are only temporary improvements and the

       pattern of conduct shows no overall progress, the court might reasonably find

       that under the circumstances, the problematic situation will not improve. Id.


[17]   Mother asserts, without citation, that DCS did not meet its burden of clear and

       convincing evidence, noting that she “was diagnosed with a mental illness, and

       was not given enough time or enough intensive services to remedy her

       disorder,” and that to the extent “[t]he reasons for removal included a lack of

       Court of Appeals of Indiana | Memorandum Decision 79A02-1412-JT-895 | August 14, 2015   Page 10 of 16
       employment and housing stability, [] Mother believed that she and the Father

       were working together to resolve those issues at the time of trial.” Appellant’s

       Brief at 10. DCS argues that “Mother fails to make a cogent argument because

       she does not cite to any case law supporting her assertion that DCS must prove

       services as part of a termination case,” and that, in any event, the record reveals

       that she “had over a year to participate in services, but she failed to participate

       in the plethora of services she was provided.” Appellee’s Brief at 20. DCS also

       notes that she continued to use illegal substances and alcohol during the

       pendency of the case and failed to maintain contact with Child.


[18]   To the extent Mother suggests that her housing and employment issues were

       being “resolved” at the termination hearing, Appellant’s Brief at 10, our review

       of the record does not reveal that Mother discussed the current status of her

       employment and housing situations at the hearing. Moreover, FCM Carmosin

       testified that during the pendency of the case Mother was able to have stable

       housing for only “about three months” and that the longest stretch Mother had

       been employed was “probably four to six or four to eight weeks,” in which she

       was employed “dancing at strip clubs.” Transcript at 13-14. She testified that

       at the time she left the case in August 2014, Mother had lost her employment at

       McDonald’s and had lost her housing. FCM Atchison testified that she did not

       know where Mother was residing and that, to her understanding, Mother had

       not been employed during her time on the case.


[19]   Regarding Mother’s arguments that DCS did not provide adequate services, the

       record before us reveals that DCS’s efforts at providing services to Mother were

       Court of Appeals of Indiana | Memorandum Decision 79A02-1412-JT-895 | August 14, 2015   Page 11 of 16
       reasonable, and indeed, to the extent that Mother may have received

       inadequate services, it was not for lack of effort on the part of DCS. FCM

       Carmosin testified that Mother’s attendance at individual therapy was “[n]on-

       existent,” noting that she participated in two or three sessions at her home in

       Lafayette, that soon after Mother moved to Kokomo, and that, although she

       was referred to services in Kokomo, Mother did not participate in those

       services. Id. at 12. She testified that Mother was referred to Child and Family

       Partners and that she participated on and off throughout the course of the case

       up until approximately March 2014 when she began avoiding services and not

       participating any longer. FCM Atchison testified that during her time on the

       case Mother did not participate in any services. CASA Hood testified that

       Mother stopped communicating with her soon after visitation was ordered

       stopped, and after that she saw Mother only once when she and FCM

       Carmosin visited Mother at the Tippecanoe County Jail in July 2014, where she

       encouraged Mother to “get her life back together” and to start services again in

       order to begin visitation but was met with resistance from Mother. Id. at 111.


[20]   “A pattern of unwillingness to deal with parenting problems and to cooperate

       with those providing services, in conjunction with unchanged conditions,

       supports a finding that there exists no reasonable probability that the conditions

       will change.” Lang v. Starke Cnty. Office of Family & Children, 861 N.E.2d 366,

       372 (Ind. Ct. App. 2007), trans. denied. In addition, although county

       departments of public welfare routinely offer services to assist parents in

       regaining custody of their children, as DCS did in this particular case for


       Court of Appeals of Indiana | Memorandum Decision 79A02-1412-JT-895 | August 14, 2015   Page 12 of 16
       Mother, this court has previously explained that the law concerning termination

       of parental rights does not require DCS to offer such services. As long as the

       elements of Ind. Code § 31-35-2-4 are proven by clear and convincing evidence,

       termination of parental rights may occur. In re B.D.J., 728 N.E.2d 195, 201

       (Ind. Ct. App. 2000); see also In re A.P., 734 N.E.2d 1107, 1118 (Ind. Ct. App.

       2000) (stating elements required for termination of parental rights set forth in

       Ind. Code § 31-35-2-4 are exclusive), reh’g denied, trans. denied.


[21]   Based on the foregoing, we conclude that the trial court’s findings are supported

       by ample evidence. These findings, in turn, support the court’s conclusion that

       there is a reasonable probability the conditions resulting in Child’s removal

       from Mother’s care will not be remedied. As previously explained, a trial court

       must judge a parent’s fitness to care for his or her child at the time of the

       termination hearing, taking into consideration the parent’s habitual patterns of

       conduct to determine the probability of future neglect or deprivation of the

       child. In re N.Q., 996 N.E.2d at 392. Despite being offered extensive services,

       Mother has failed to make any significant improvement in her ability to care for

       Child. Mother’s arguments on appeal amount to an invitation to reweigh the

       evidence, and this we may not do. See Bester, 839 N.E.2d at 147. In addition, it

       would be unfair to ask Child to continue to wait until Mother is willing to

       obtain, and benefit from, the help that she needs. See In re Campbell, 534 N.E.2d
273, 275 (Ind. Ct. App. 1989) (stating that the court was unwilling to put the

       children “on a shelf” until their mother was capable of caring for them).




       Court of Appeals of Indiana | Memorandum Decision 79A02-1412-JT-895 | August 14, 2015   Page 13 of 16
[22]   Based upon the court’s findings and the record, as discussed herein, we

       conclude that clear and convincing evidence supports the trial court’s

       determination that there is a reasonable probability that the conditions leading

       to Child’s removal would not be remedied and that the court’s conclusion is not

       clearly erroneous.


       B. Best Interests


[23]   We next consider Mother’s assertion that DCS failed to demonstrate that

       termination of her parental rights was in Child’s best interests. Mother argues

       that “[t]he fact that [she] allegedly cannot provide the perfect home for the child

       is irrelevant under the best interest standard” and that she loves Child.

       Appellant’s Brief at 12. She asserts, again without citation, that “[s]he has

       remedied the conditions which resulted in the removal of her child to her best

       ability” and that “[i]t is clear that [she] has made some strides in both her

       personal stability and her ability to parent her child.” Id.


[24]   We are mindful that in determining what is in the best interests of a child, the

       trial court is required to look beyond the factors identified by the DCS and to

       the totality of the evidence. McBride, 798 N.E.2d at 203. In so doing, the court

       must subordinate the interests of the parent to those of the child. Id. The court

       need not wait until a child is irreversibly harmed before terminating the parent-

       child relationship. Id. Children have a paramount need for permanency which

       the Indiana Supreme Court has called a central consideration in determining

       the child’s best interests. In re E.M., 4 N.E.3d 636, 647-648 (Ind. 2014).


       Court of Appeals of Indiana | Memorandum Decision 79A02-1412-JT-895 | August 14, 2015   Page 14 of 16
       However, “focusing on permanency, standing alone, would impermissibly

       invert the best-interests inquiry . . . .” Id. at 648. This court has previously held

       that the recommendation by both the case manager and child advocate to

       terminate parental rights, in addition to evidence that the conditions resulting in

       removal will not be remedied, is sufficient to show by clear and convincing

       evidence that termination is in the child’s best interests. A.D.S. v. Ind. Dep’t of

       Child Servs., 987 N.E.2d 1150, 1158-1159 (Ind. Ct. App. 2013), trans. denied.


[25]   At the termination hearing, FCM Atchison testified that termination of

       Mother’s parental rights was in Child’s best interest due to Mother’s “lack of

       progress; they have been inconsistent with services, not able to provide stable

       housing or to meet [Child’s] basic needs throughout the case. . . . There’s an

       instability and safety issues that are still present.” Transcript at 97. Also,

       CASA Hood testified that it was in Child’s best interests that Mother’s parental

       rights be terminated because she did not “think the stability is there. I think . . .

       the parenting skills still need to be addressed.” Id. at 118.


[26]   Based on the totality of the evidence as discussed and set forth in the trial

       court’s order, including the recommendations of FCM Atchison and CASA

       Hood, and in light of our deferential standard of review, we conclude that the

       court’s determination that termination is in Child’s best interests is supported by

       clear and convincing evidence and is not clearly erroneous. See In re J.C., 994
N.E.2d 278, 290 (Ind. Ct. App. 2013) (observing that “[r]ecommendations of

       the case manager . . . in addition to evidence the conditions resulting in removal

       will not be remedied, are sufficient to show by clear and convincing evidence

       Court of Appeals of Indiana | Memorandum Decision 79A02-1412-JT-895 | August 14, 2015   Page 15 of 16
       that termination is in the child’s best interests”), reh’g denied; In re A.I., 825
N.E.2d 798, 811 (Ind. Ct. App. 2005) (testimony of court appointed advocate

       and family case manager, coupled with evidence that conditions resulting in

       continued placement outside the home will not be remedied, is sufficient to

       prove by clear and convincing evidence termination is in child’s best interests),

       trans. denied.


                                                   Conclusion

[27]   We conclude that the trial court’s judgment terminating the parental rights of

       Mother is supported by clear and convincing evidence. We find no error and

       affirm.


[28]   Affirmed.


       Friedlander, J., and Riley, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 79A02-1412-JT-895 | August 14, 2015   Page 16 of 16